Davis, J.
(dissenting):
There can be no doubt that the Legislature in enacting statutes to promote public health, safety and welfare, may make reasonable classifications and exceptions. The wisdom of such legislation will not ordinarily concern the courts in passing on the question of its constitutionality. These principles have been so often recognized and stated in judicial opinions as to render further discussion unnecessary. We may say also that in general a requirement to file documents in public offices does not invade the constitutional right that a man shall not be compelled to furnish evidence that he has been guilty of a crime.
We have here no question of regulating business or occupations in the interest of public health or welfare, so authorities dealing with those subjects are not pertinent. The question now presented goes deeper. It involves the right of the Legislature to enact oppressive and confiscatory laws, by which citizens may be denied a common right, and be subjected to unreasonable restraint and annoyance and become liable to criminal prosecution for acts long regarded harmless and innocent, where there is no manifest relation between the statute and public health, safety or welfare. In *425such case the purpose of the statute must be clear, and the reason for it must depend upon something more tangible than surmise and conjecture.
The police power residing in legislative bodies is broad and far-reaching and it is with difficulty that it may be defined or its bounds definitely fixed. But it has its limitations and it may not trench too far on the general welfare and rights of citizens or on the blessings of liberty secured to us and our posterity by the Federal or State Constitution; nor unecessarily abridge the privileges and immunities we enjoy; nor deprive us of liberty or property, without due process of law. It must be conceded that there are some human relations free from legislative restriction, and some acts so innocent that they may not be made criminal by legislative fiat.'
The test then must be whether the legislation is reasonable, according to common experience and judgment. If it does not meet that test, it is void. For not only is legislation which contravenes the express commands of the Constitution void, but legislation is likewise void which contravenes what the Constitution necessarily implies. (Matter of Hopper v. Britt, 203 N. Y. 144.)
The Constitution cannot protect us from our own follies whether individual or collective, but it may at times protect us-from the follies of the representatives we select when written into arbitrary, oppressive and confiscatory legislation. If this were not so, the Constitution would have no practical value, and the laws under which we live would at times represent only the caprice, the anger and the unreasoned judgment of the majority.
The right of men to organize societies and clubs, often denied by despotic governments as hostile to the State or established religion, has always been recognized here. In fact, it is more ancient than the government itself. There were voluntary- patriotic societies, and other secret societies preceding the Revolution, no doubt regarded with high disfavor by the then ruling powers and those in accord with them. Washington and many of his generals and other officers belonged to a secret, society still in existence. Even in the most discouraging days of that period, we do not learn that the organization of such societies was generally regarded dangerous to the public welfare. Following the Revolutionary War other societies were formed' composed of officers and soldiers. These have been continued in existence by their descendants. Similar organizations have sprung up from other wars. If people had desired to indulge in surmise and speculation, it would have been possible to reach a conclusion that to preserve an organization of soldiers in a time of peace would be a menace to the public safety. In fact, after every war, including the last, those fears have been *426dominant in the minds of timid persons, apprehensive always of events that never happen.
Organization of men into societies to promote their common interest probably began in the early guilds or trades several centuries ago. These differed from the religious orders of. even earlier origin. In later years these secret societies and clubs have been devoted more to recreation, benevolence, charity and social contact. That they usually have rituals, oaths, secret signs and grips is of little significance. These mysteries no doubt make membership more attractive, but do not necessarily render 'them dangerous to good order. However, there is scarcely a society to-day whose secrets have not been revealed and published by unworthy or apostate members.
These societies have grown greatly in number and membership within the last generation. Some have flourished for a time and then disintegrated; others have endured. There is no doubt that practically all societies' organized by American men and women for mutual benéfit and intercourse, having no interest outside of or hostile to this country or its citizens, have been of great value in promoting fraternal spirit and acquaintance, and in benevolent, charitable and educational work. No doubt a majority of our male population belong to some secret society, so the question is much broader than the right of the relator or the society to which he belongs, but affects all societies and a great number of citizens.
There has at all times been some opposition to such organizations among persons naturally suspicious. In this State in the early half of the last century, one of the largest of such societies was bitterly assailed and charged with all sorts of crimes and delinquencies. A political party antagonistic to it was organized and for a time developed considerable strength. An attempt was made to proscribe the members of this society from holding political office. But the passion soon passed, and succumbed to natural moderation and good sense; and so far as I know, no legislation was required in the interest of public safety or welfare to suppress either the society or the political party which opposed it.
So, at times, to use different illustrations there has been for one reason and another considerable public hostility and clamor against such organizations as the Salvation Army, labor unions and societies like the Knights of Labor and the Socialists, but the fancied danger and the opposition passed without the necessity of repressive legislation.
These societies and associations of various kinds have so become a part of our social system that it is doubtful if legislation to abolish all secret societies, the good with the bad, would be constitutional. *427There can be no doubt that societies having principles subversive to the government or peace and good order may be banned and their members forbidden to meet. It has been done in this State. ' (Penal Law, §§ 160-163.) There are at present statutes preventing riotous assemblages (Penal Law, § 2090 et seq.) and meetings of masked persons. (Id. §§ 710, 711; Code Crim. Proc. § 887, subd. 7.) My brother Sears mentions several societies which were organized for unlawful purposes, and whose activities were inimical to peace and good order. They do not now exist, and it does not appear that any new legislation was necessary to bring their criminal activities to an end, least of all legislation of the type under consideration here.
In the main, legislation in this State, far from being hostile to such societies and voluntary associations, has encouraged and protected them. This must be due to a general recognition that they are a useful part of our social structure. It has granted the right to sue and be sued, though unincorporated. . (Gen. Associations Law, §§ 12, 13, as added by Laws of 1920, chap. 915; formerly Code Civ. Proc. § 1919.) The Benevolent Orders Law and Membership Corporations Law permit such societies to incorporate and take and hold title to property. They are protected in the use of their particular names, title and badges, and their property from impostors. (Penal Law, §§ 936, 936-a, 2240.)
Granting the right to prohibit unlawful acts on the part of individuals or societies, I recognize no right under the police power to forbid or restrain the lawful activities of either, or to harass or annoy them by compelling them with no apparent purpose, except to gratify idle curiosity, to reveal secret information lawfully acquired, and having no public interest. To justify such legislation, a menace to public safety and welfare must be manifest and the remedy afforded must be clear and have some definite relation to a recognized evil. If the Legislature may under the pretext of providing for the public welfare, compel such secret societies to file their oaths and other documents with the Secretary of State, it may, of course, at any time require the same of those now excepted and it may likewise make similar requirements relative to the vows and canons of religious orders, or the members, programs and subjects of discussion of scientific bodies in advance of meetings, and failure to so file, a crime, the Legislature being the sole judge of the necessity. There could be no.useful purpose served, but great annoyance would follow such arbitrary and oppressive legislative policies.
As was said by O’Brien, J., in People v. Hawkins (157 N. Y. 1); “ It is important at the outset to ascertain, if we can, the legis*428lative purpose and intent that led to the enactment.” The district attorney conceded on the argument that this statute was not aimed at any particular society but was of general application. We are left uninformed why it is necessary that all existing societies aside’ from those excepted, and all those oath-bound that shall be organized • in the future for any purpose having twenty members or more should be required to file their documents. We are not dealing alone with one that may be harmful but with all those not expressly excepted, recognized as beneficial. If it is unlawful for a man to attend a meeting of a society that may be generally recognized as subversive to public welfare, which has not filed the required documents, so also under this statute is it a crime to attend a meeting of such a society whose purposes are admittedly innocent or commendable. It seems, under the original act (recently amended) all meetings within this State of college fraternities were unlawful, and all attending members have committed misdemeanors.
The constitution, by-laws, roster and oath of a secret society are its property. The right of a man to attend a meeting is a personal right. The power to confiscate the one and infringe upon the other with the penalty of imprisonment, must find its authority in some great and compelling necessity involving public safety and welfare. The law may undoubtedly restrict the purposes of such organizations to those lawful, and forbid the organization and meetings of those unlawful. This statute does not purport to do that. When the documents are filed, meetings may lawfully be held and attended, a strange method one would say, to provide for the public safety and welfare, and prevent the organization of subversive societies and punishing persons guilty of meeting for unlawful purposes.
To call into exercise the police power, there must be, as His cock, Ch. J., says, “ a real evil, reasonably to be anticipated and to be guarded against, and if it appears from the face of the statute interpreted in the light of common knowledge that there is no evil or that there is no reasonable relation between the evil and the proposed remedy, or that the latter is unduly oppressive and confiscatory, the courts may pronounce the legislation unconstitutional and restrain its enforcement.” (Matter of Stubbe v. Adamson, 220 N. Y. 459, 469.)
• There must be also a distinction observed “ between the regulation of an activity which may be engaged in as a matter of right and one carried on by government sufferance or permission.” (Packard v. Banton, 264 U. S. 140, 145.)
The right of men to organize secret societies is, as I have said, an ancient one, long recognized both by custom and by law. There *429is no right to organize for improper purposes and the Legislature may in the exercise of its police power define unlawful purposes and forbid the organization of societies for purposes thus made unlawful. But there is no right in the Legislature unreasonably to harass an individual or society by compelling him or it to reveal secrets in themselves innocent and of no public concern. A statute shocks the ordinary sense of justice which causes a penalty of imprisonment because a man does not at a given moment file a private paper in a certain office, or because he attends a lodge meeting where some officer has failed to file, not once but repeatedly as slight changes occur, part of its secret records, innocent in themselves, in a public office. The statute to be valid must be fundamentally reasonable. In our long legal history, with the agitation at times against secret societies to which I have adverted, it is significant that until this statute was enacted, nothing like it had ever been known in connection with repressive police powers.
To quote again from the opinion of Judge O'Brien in the Hawkins Case (supra): “ The guaranty against depriving the citizen of his liberty comprehends much more than the exemption of his person from all unlawful restraint. It includes the right to engage in any lawful business, and to exercise his faculties in all lawful ways in any lawful trade, profession or vocation. All laws, therefore, which impair or trammel these rights, or impose arbitrary conditions upon his right to earn a living in the pursuit of a lawful business are infringements upon his fundamental rights of liberty, which are under constitutional protection. These rights may doubtless be affected to some extent by the exercise of the police power, which is inherent in every sovereign State. But that power, however broad and extensive, is not above the Constitution. The conduct of the individual and the use of property may be affected by its lawful and proper exercise in cases of overruling necessity and for the public good. * * * But no law which is otherwise objectionable as in conflict with the fundamental guarantees of the Constitution can be upheld under the police power, unless the courts can see that it has some plain or reasonable relation to those subjects, or some of them.”
The same rule that applies to the “ right to earn a living in the pursuit of a lawful business ” applies also to the right of man to proper recreation, and lawful association with his fellowmen.
There may not be unwarranted or arbitrary interference with property or personal rights long recognized as common and lawful even under the guise of police power or enforcing police regulations. (Dobbins v. Los Angeles, 195 U. S. 223.) There must be patent reasons to justify the State in interposing its authority, and it must *430appear that the interests of the public generally, as distinguished from a particular class, require such interference; and that the means are reasonably necessary for the accomplishment of the purpose, and not unduly oppressive upon individuals. (Lawton v. Steele, 152 U. S. 133.)
Such is the rule generally recognized, and the courts do not hesitate to declare a statute unconstitutional where there is no question of public health, public safety or public welfare apparent; and where legislation adopts the guise of the police power to accomplish some purpose ulterior to those legitimate and proper, resulting in arbitrary and oppressive restrictions of the common rights of a free people in their property, occupations, recreations and associations, such an act is void. (People ex rel. Tyroler v. Warden, etc., 157 N. Y. 116; Ex parte Whitwell, 98 Cal. 73; 19 L. R. A. 727; People v. Weiner, 271 Ill. 74; L. R. A. 1916C, 775.)
Because I believe the statute fundamentally unreasonable and oppressive, using the guise of the police power to invade arbitrarily an ancient and common right, with no obvious necessity or purpose, I favor reversal of the order dismissing the writ.
Order affirmed.